 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss of earningsthey may have suffered by reason ofthe discrimination againstthem, by paying each a sum of moneyequalto the amount that each would normallyhave earned as wages from the date ofthe discriminationto the date of offer ofreinstatement less his netearnings.34The backpay shall includeinterestat 6 percentto be computed in the manner set forth in IsisPlumbing & Heating Co.,138NLRB 716.The above discharges strike at the heart of rights guaranteed employees by theAct and are closely related to other conduct abridging rights guaranteed employeesby Section 7 of the Act.There is reasonable ground to anticipate Respondent willinfringe upon other rights guaranteed employees in the future, unless appropriatelyrestrained.I shall therefore recommend an order requiring Respondent to ceaseand desist from infringingin any mannerupon the rights guaranteed employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization with the meaning of the Act.3.By discriminatorily discharging Osterhoudt, Swann, and Foster, as found above,Respondent has engaged in andisengaging in unfairlabor practices within themeaning ofSection 8(a) (3) of the Act.4.By interfering with, restraining, and coercing employees in exercising the rightsguaranteed them by Section 7 of the Act, including the discharges of the above-namedemployees and of Supervisor Dillin, for engaging in union activities, andinterrogations and threats, Respondent has engagedin and is engagingin unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]84F.W. Woolworth Company,90 NLRB 289.District Lodge No. 94, Lodge No. 311, International Association ofMachinists,AFL-CIO (Parker Aircraft Co.)andColin Shep-hardSinclair.CaseNo. 31-CB-11 (formerly P21-CB-2450).August 20,1965DECISION AND ORDEROn April 30, 1965, Trial Examiner Louis S. Penfield issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to the Trial Examiner's Decision accom-panied by a brief in support thereof.The National Labor Relations Board has reviewed the rulingsmade by the Trial Examiner at the hearing and finds that no prej-udicial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision, the exceptions154 NLRB No. 50. DISTRICT LODGE NO. 94, LODGE NO. 311, IAM635thereto, the Respondent's brief in support thereof,and the entirerecord in this case,and hereby adopts thefindings,conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder the Recommended Order of Trial Examiner, as modifiedherein, and orders that Respondent, District Lodge No. 94, LodgeNo. 311, International Association of Machinists, AFL-CIO, itsofficers, agents, and representatives, shall take the action set forthin the Trial Examiner's Recommended Order, as so modified : 21.Amend paragraph 2 (a) to read as follows :"(a)Upon the request of Colin Shephard Sinclair, terminatehis membership in Respondent, and restore to him all sums of moneypaid by him as reinstatement fees, dues, or other levies resultingfrom his having reinstated his membership, in the manner providedin the section entitled `The remedy.' "2. In the second indented paragraph of the Appendix attached tothe Trial Examiner's Decision, first line, after the word "Sinclair"insert a comma followed by the words, "at his request,".1 The Company and the Union are parties to an agreement which contains a maintenance-of-membership clause applicable to employees who are or become members in good stand-ing of the Union.Article I, section 15 of the constitution of the International Associa-tion of Machinists provides that membership in good standing is lost as a result of, amongother reasons, delinquency for 3 months in the payment of dues or special levies.ColinSinclair,whose employment with the Company had terminated, was "dropped" fromunion membership after 3 months for nonpayment of duesInasmuch as Sinclair was nota member in good standing of the Union at the time he was reemployed by the Company,the maintenance-of-membership provision was not applicable to him at that time ; andhe was not, therefore, required to be a member of the Union when beginning anew hiswork with the CompanyAccordingly, and in agreement with the Trial Examiner, wefind that Respondent's efforts to cause the Company to discharge Sinclair because he wasnot a member of the Union violated Section 8(b) (2) and (1) (A) of the Act. Our con-clusion in this respect is based solely on our construction of the contract under considera-tion.We do not, therefore, rely uponYellow Cab Company,148 NLRB 620, or otherwisefind it necessary to reach the question whether Sinclair's discharge could have beeneffected lawfully under a contract which by its terms clearly applies to a rehire situa-tion.CfNLR.B. V. International Association of Machinists, Lodge No. 113, etc. (Con-vair, a Division of GeneralDynamics Corp.),241 F. 2d 695, 696-697 (C.A. 9).2 The address and telephone number for Region 31 are. Seventeenth Floor, U S. PostOffice and Court House, 312 North Spring Street, Los Angeles, California, TelephoneNo. 688-5850.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented,was heard before Trial ExaminerLouis S. Penfield in Los Angeles, California,on March 16,1965, upon a complaintof the General Counsel and answer of District Lodge No. 94,Lodge No. 311,Inter-nationalAssociation of Machinists,AFL-CIO,herein called Respondent.'The' The complaint issued on January 12, 1965, and is based upon a charge filed onDecember 3, 1964.Copies of the complaint and the charge have been duly served uponRespondent. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDissues litigated were whether Respondent violated Section 8(b)(1)(A) and (2) ofthe National Labor Relations Act, as amended, herein called the Act.Upon theentire record, including consideration of briefs filed by the parties,2 and upon myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERParker Aircraft Co., herein called Parker, is a division of Parker-Hannifan Corp.and has a plant located in Los Angeles, California, where it is engaged in the designand manufacture of fluid control devices for the aircraft and aerospace industries.Parker annually purchases goods valued in excess of $50,000 which are shippeddirectly to its place of business in Los Angeles, California, from points locatedoutside the State of California.Parker annually sells and ships from its LosAngeles plant goods valued in excess of $50,000 directly to firms located outside theState of California. I find that Parker is now, and has been at all times material tothis proceeding, an employer engaged in a business affecting commerce within themeaning of the Act, and that the assertion of jurisdiction is warranted.H. THE LABOR ORGANIZATION INVOLVEDRespondent is, and at all times material to this proceeding has been, a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGEDUNFAIR LABOR PRACTICESThe General Counsel claims that Respondent unlawfully threatened Colin Sinclairwith loss of his employment at Parker if he did not join Respondent, and unlawfullydemanded of Parker his discharge unless he became a member ofRespondent.Respondent admits that it attempted to terminate Sinclair's employment at Parkerbecause he was not a member in good standing, but defends its actionby insistingthat this was a lawful attempt under the terms of an existing contract.The collective-bargaining agreement between Parker, and Respondentwas executedon April 29, 1962, with a termination date of April 30, 1965.ArticleIII, section 1,of this contract reads as follows:All employees who are members of the Union in goodstanding under itsconstitution and by-laws as of the date of the execution of this agreement, andall employees who become members in good standing after said date, shall, asa condition of continued employment, remain members of the Union in goodstanding for the duration of this Agreement; notwithstanding anything in theUnion constitution or by-laws to the contrary, no employee will be consideredto be a member of the Union required to maintain his membership hereunderwho notifies the Company in writing within the period April 15, 1964, toApril 30, 1964, both dates inclusive, that he resigns or withdraws from theUnionor isnot a member therein, unless he thereafter voluntarilyrejoins theUnion.The Agreement also provides that Respondent may enforce this maintenance-of-membership provision by requesting. in writing, the discharge of any memberemployee who fails to maintain his membership.Colin Sinclair was first employed by Parker on July 2, 1956.Thereafter hisemployment terminated on April 6, 1960.He returned to work at Parker onJanuary 18, 1961.Following his return he continued working at Parker untilJanuary 19, 1963, at which time he voluntarily quit his job to take employmentelsewhere.On October 12, 1964. Sinclair again returned to work for Parker, andwas still employed there at the time of the hearing. It is undisputed that at alltimes he held jobs which placed him within the bargaining unit covered byRespondent's contract. It also stands undisputed that following his voluntary termi-nation inJanuary 1963Sinclair lost allseniority and related rights under theexistingcollective-bargaining agreement, and that for seniority purposes he com-mencedwork for Parker in October 1964as a new employee.Sinclair first joined Respondent on November 20, 1956, and was stilla memberwhen his first employment terminated in 1960.Subsequentto thisfirst terminationhismembershiplapsed,but upon resumingemploymentin January of 1961 he paid2A brief was filed by Respondent, but no briefs were received from either the GeneralCounsel orthe Charging Party. DISTRICT LODGE NO. 94, LODGE NO. 311, IAM637a reinstatement fee and again became a member in good standing.He continuedhismembership with his dues paid up until his employment terminated for thesecond time in January of 1963. Following this termination he ceased paying duestoRespondent altogether, and the Union records show that as of April 30, 1963,hismembership is noted as "dropped."This action was taken in accordance witharticle I, section 15 of the constitution of the International Association of Machinistswhich reads as follows:Delinquency for three months in the payment of dues or special levies, ordelinquency arising from application of Section 4, Article C, shall automaticallycancelmembership and all rights, privileges and benefits incident thereto.The period of good standing membership of members whose membership hasbeen canceled for delinquency or other cause shall date from their last rein-statement, as shown by the G.L. records, and their rights, privileges andbenefits under the provisions of this Constitution shall attach and date fromtheir last reinstatement, as though they had never before held membershipin the I.A.M.It is conceded that Sinclair made no effort to avail himself of the escape period setforth in article III, section 1, quoted above, and that he understook no other stepwhich might have been available to him as a member to prolong his membership,such as obtaining a withdrawal card or a waiver of dues as an unemployedmember.When Sinclair resumed work for Parker again in October 1964, he was first toldby Parker's personnel manager that he would not be required to join Respondentpursuant to the union-security clause.Shortly thereafter, however, he had a con-versation with Lucille Cygan, union steward on his shift,who told him that inasmuchas he had formerly been a member of Respondent during the contract term he mustregain good standing by paying the customary reinstatement fee if he were to retainhis employment.A few days later he discussed this matter with R. W. Supernaugh,director of industrial relations for Parker.At thistime Supernaugh expressed theview to Sinclair that the contract did not require that he join.On November 18,1964, however, Parker received a letter from Respondent which read as follows:We are hereby requesting the termination of Colin Sinclair for his failure tobecome a member of the Union pursuant to the provisions of our collectivebargaining agreement.We thank you for your cooperation in this regard.Thereafter Supernaugh again met with Sinclair,and at this time advised him that,after taking up the matter with Parker's attorney, it was now his view that Sinclairmust, reinstate his membership with Respondent if he were to retain his job.Uponsuch representation Sinclair proceeded to Respondent's office, filled out a member-ship application form, and paid the $40 reinstatement fee customarily required oflapsed or dropped members.He noted on the card that he was taking this actionunder protest.The action, however, resulted in restoring him to membership ingood standing, and, as noted above, at the time of the hearing he was still employedby Parker.Discussion of the Issues and Concluding FindingsThe facts as set forth above stand undisputed.The issue may bestated asfollows:Where an employee has voluntarily become a union member while work-ing for an employer, then terminates his employment and lets his union membershiplapse, then is reemployed following such lapse during the term of the same collec-tive-bargaining agreement, may the Union require his reinstatement to membershipin good standing pursuant to the terms of a valid maintenance-of-membership clause,or must he be treated on reemployment as any other new employee for whommembership could not be required under the contract?The General Counsel argues that Sinclair's status after the lapse is that of a newemployee.Respondent would concede that if he is to be treated as an altogethernew employee it could not require his membership. It argues, however, thatSinclair's former status as a member during the term of the contract places him ina different category, and that, in effect, he never really ceased being a member afterhis termination in 1963, but continued thereafter to occupy some sort of specialstatus as a dropped member, which entitled it to demand his reinstatement tomembership in good standing upon his reemployment during the contract term.The General Counsel places his principal reliance upon a recent Board Decision inYellow Cab Company,148 NLRB 620, claiming that the facts in theinstant caseare similar, and the Board's rationale inYellow Cabto be controlling.Respondenturges that the decision of the Court of Appeals for the Ninth Circuit inN.L.R.B. v.International Association ofMachinists, Lodge No. 113, etc. (Convair, a Division 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDof General Dynamics Corp.), 241F. 2d 695, supports its claim that with a validmaintenance-of-membership clause, and no showing of disparate treatment, it canrequire membership from a dropped member upon his reemployment.Respondentwould distinguishYellow Cab,apparently on the ground that it involved a unionshop, rather than a maintenance-of-membership clause.InYellow Cab,the Board upheld, without comment, the findings of the TrialExaminer that it was unlawful for a union with a valid union-shop contract torequire, before the expiration of the 30-day grace period, immediate reinstatementof a former member who had terminated his earlier employment during the con-tract term, and during the interim before reemployment had let his union member-ship lapse.The Trial Examiner inYellow Cabsupports this conclusion with thefollowing rationale:The position taken by the Respondents in essence is predicated on the theorythat Fields' obligation to maintain his union membership in good standing, asa condition of employment, continued after he quit his job on October 22, 1962.A similar situation presented itself inIdaradoMining Co., 77NLRB 392,where the Board considered the lawfulness of the termination of employmentof one Miller under the terms of a maintenance-of-membership contractbetween the employer and the Mine Production Workers.Miller had joinedtheMine Production Workers and was a member in good standing on Octo-ber 6, 1944.On November 20, 1944, he voluntarily quit his employment.OnNovember 17, 1945, Miller applied for work and was hired by the employerthough at a different job than the one he had formerly held. Thereafter, theunion demanded that Miller place himself in good standing as a condition ofemployment and when he failed to do so the employer discharged him at theunion's request. In holding that the discharge was unlawful, the Board stated:When Miller severed his employment relationship with the respondent,his obligation to remain a member in good standing of the Mine Produc-tionWorkers ended at the same time.The obligation was not merelysuspended, ready to be imposedat any timein the future that Millermight be again employed by the respondent.On his reemployment bythe respondent, in a new position and as a new employee, approximatelya year after he had voluntarily resigned from the respondent's employ,Miller's status was like that of any other new employee; he was requiredto remain a member in good standing of the Mine Production Workersonlyifhe voluntarily rejoined that organization after his reemployment.The status of Fields in this case is the same as was that of the employee in theIdaradocase.In both instances, the obligation to remain a union member ingood standing, as a condition of employment, "was not merely suspended" butended when the employee quit his job.In this case, as was true in theIdaradocase, the right of the employee toreturn and continue to work for his employer is to be determined as thoughhe had never worked for such an employer on a previous occasion. The gov-erning contract in each instance is the measure of the employee's responsibility.In theIdaradocase, the maintenance-of-membership contract in effect permittedthe employee to determine whether or not he wished to rejoin the union. Inthe present case, the union-shop contract required Fields to become a memberin good standing in the Respondent Union "not later than the thirty-first (31st)day following the beginning of employment." In terms of his union mem-bership, apart from the question of his right to secure and hold a job, Fields'obligation to remain in good standing, absent his securing a withdrawal card,may or may not have continued from the time he quit his employment untilthe time he returned to work for Respondent Yellow Cab. But his obligationto place himself in good standing with Respondent Union in order to continueworking for Respondent Yellow Cab could not be imposed upon him until the31-day period provided for in the contract then existing had expired.Except for the fact that in the instant case we have a maintenance-of-membershipcontract rather than a union-shop contract, the issue which confronts us is identical.Moreover, theIdaradocase quoted by the Trial Examiner did involve a main-tenance-of-membership contract, and the Trial Examiner's reasoning, with whichI am in accord, indicates no difference in the principle to be applied, but only adifference in the effect.Thus in a maintenance-of-membership contract the unioncan never require membership if the reemployed member is regarded to hold thesame status asa new employee, while in a union-shop contract it can do so but notbefore the expiration of the 30-day grace period. DISTRICT LODGE NO. 94, LODGE NO. 311, TAM639InYellow Cab,as does Respondent in the instant case, the union also urged thatunder the rationale ofN.L.R.B. v. International Association ofMachinists, etc.supra,itshould be permitted to require membership upon reemployment of aformer member who after an earlier termination had let his membership lapse, andhad failed to avail himself of the union withdrawal procedure.The Trial ExaminerinYellow Cabregarded theMachinistscase as distinguishable, and reliance uponit as misplaced, stating:Ido not regard as apposite the case ofN.L.R.B. v. International Asso-ciation ofMachinists, Lodge No. 113, Guided Missile Lodge 1254 (Convair,a Division of General Dynamics Corp.),241 F. 2d 695 (C.A. 9), cited byRespondent Union as support for its position. In theMachinistscase, thecontract, which contained a maintenance-of-membership clause, provided thatan employee who was separated from the bargaining unit covered by the agree-ment, at a time when he was a member of the union, would be required toresume paying union dues immediately upon being reemployed within the unit.In the instant case, no such contractual provision exists nor does the recordshow the existence of any requirement that, as a condition of employment, anemployee, upon quitting his job in the bargaining unit, be required to securea withdrawal from Respondent Union.Moreover, as noted in the Board decisionin theMachinistscase(Convair, a Division of General Dynamics Corporation,111 NLRB 1055, 1057), the provision in question was not applied by the unionthere involved to situations where an employee had quit.As inYellow Cabthe contract before us in the instant case has no provisionsrequiring separated employees to resume dues upon reemployment, nor anyrequirement that an employee quitting his job be required to secure a withdrawal.In view of this I am not called upon to decide whether such provisions could bevalidly applied to an employee who had quit altogether and let his membershiplapse.I find therefore that the situation in the instant case parallels that inYellowCab,and for the reasons set forth in the excerpt quoted above, I find theMachinistscase inapposite as applied to it.I am of the opinion that the governing principle as applied to the facts before meis the same as that approved by the Board inYellow Cab,and I adopt the reasoningof the Trial Examiner in that case as set forth in the above-quoted excerpts.Respondent sought Sinclair's discharge under a claim that it had a right torequire his membership under the contract.He paid the reinstatement fee andbecame a member only under protest to enable him to retain his job. SinceRespondent had no right to require his membership at that time, despite his earlieremployment and membership, it follows that Respondent's efforts constituted anattempt to cause Parker to discriminate in violation of Section 8(a)(3), and I findthat by such conduct Respondent engaged in a violation of Section 8(b)(2) of theAct.I also find that by the same conduct, and by threatening Sinclair that it wouldseek his discharge, Respondent restrained and coerced employees in the exercise ofthe rights guaranteed by Section 7 of the Act in violation of Section 8(b) (1) (A)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above, occurring in con-nection with the operations of Parker as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully attempted to cause Parker to terminatethe employment of Colin Sinclair unless he was reinstated as a member, and havingfound that Sinclair reinstated his membership to enable him to retain his employ-ment at Parker, I shall recommend that Respondent terminate Sinclair's membership,and pay to him all sums collected as reinstatement fees, dues, or other levies result-ing from such reinstatement, together with interest thereon at the rate of 6 percentper annum. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material to this proceeding has been, a labororganization within the meaning of Section 2(5) of the Act.2.Parker Aircraft Company is, and at all times material to this proceeding hasbeen,an employer engaged in a business affecting commerce within the meaningof Section 2(2) and (7) of the Act.3.By attempting to cause Parker Aircraft Company to discriminate in regard tothe hire and tenure of employment of Colin Sinclair in violation of Section 8(a)(3),Respondent has engaged in unfair labor practices within the meaning of Section8(b) (2) of the Act.4.By threatening the discharge of Colin Sinclair,thus restrainingand coercingemployees of Parker Aircraft Company in the exercise of the rights guaranteed themin Section 7 of the Act, Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, I recommend that Respondent, District Lodge No. 94,Lodge No. 311, International Association of Machinists, AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from causing or attempting to cause Parker Aircraft Com-pany, its officers, agents, successors, and assigns, to terminate the employment ofColin Sinclair, or any other employee similarly reemployed, or restraining andcoercing employees by threatening Colin Sinclair or any other employeesimilarlyreemployed, with termination of his employment with Parker Aircraft Companyunless he becomes or remains a member in good standing of Respondent, except tothe extent that such may become lawfully required under the terms of some newcollective-bargaining agreement requiring membership as a condition of employ-ment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Terminate the membership of Colin Sinclair in Respondent, and restore tohim all sums of money paid by him as reinstatement fees, dues, or other leviesresulting from his having reinstated his membership in the manner provided in thesectionentitled "The Remedy."(b) Post, in conspicuous places, at its offices and meeting halls including allplaceswhere notices to members are customarily posted, copies of the attachednoticemarked "Appendix A." 3Copies of said notice to be furnished by theRegional Director for Region 21, shall, after being duly signed by Respondent'sauthorized representative, be posted by Respondent immediately upon receipt there-of, and be maintained by it for a period of 60 consecutive days.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c) Sign and mail copies of said notice to the Regional Director of Region 21for posting by Parker, that Company willing, at all locations where notices to theiremployees are customarily posted.(d)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of receipt of this Decision, what steps Respondent has taken to complytherewith .48 In the event this Recommended Order Is adoptedby the Board,the words"a Decisionand Order"shall be substituted for the words"the RecommendedOrder of a TrialExaminer" in the noticeIn the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".4 In the eventthat thisRecommended Order is adopted by the Board,this provisionshall be modified to read "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken to comply therewith " DUBIN-HASKELL LINING CORP.641It is finally recommended that unless on or before 20 days from the date of receiptof this Trial Examiner'sDecision,Respondent notify the Regional Director, inwriting, that it will comply with the foregoing recommendations,the National LaborRelations Board issue an order requiring Respondent to take the action aforesaid.APPENDIX ANOTICE TO ALL MEMBERS OF DISTRICT LODGENo. 94,LODGENo. 311,INTERNA-TIONAL ASSOCIATION OF MACHINISTS,AFL-CIOPursuant to the RecommendedOrder of aTrialExaminer of the NationalLabor,Relations Board,and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOTcause or attempt to causeParkerAircraftCompany toterminate the employmentof ColinSinclair,or any other employee similarlyreemployed,or restrain or coerce employees by threatening Colin Sinclair orany other employee similarly reemployed, withtermination of his employmentat Parkerunless he becomes or remains a member in good standing of DistrictLodge No. 94, Lodge No. 311,International Association of Machinists, AFL-CIO, exceptto the extentsuch maybecome lawfully required under the termsof some new collective-bargaining agreement requiring membership as a condi-tion of employment as authorized in Section8(a) (3) of the Act.WE WILLterminate the union membership of Colin Sinclair and pay backto him any money collected from him as reinstatement fees, dues, or otherlevies resulting from his reinstatement following his reemployment at Parker.DISTRICTLODGE No. 94,LODGE No. 311,INTERNATIONALASSOCIATION OF MACHINISTS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegional Office, 849South Broadway,Los Angeles,California,Telephone No. 688-5204.Dubin-Haskell Lining Corp.andFred A.Cox.Case No. 26-CA-1882.August 20,1965DECISION AND ORDEROn May 12, 1965, TrialExaminerJerry B. Stone issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel[Members Fanning, Brown, andJenkins].154 NLRB No. 42.20646-66-vol. 154-42